Motion granted; Order filed October 25, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00945-CV
                                  ____________

DAVID B.T. MYRICK, JR., EDNA ARCHER, HADEN BEARDSLEY, AND
              SARAH KATHRYN PACHECO, Appellants

                                        V.

LINDA MOODY, ELIZABETH MOODY AND W.L. MOODY, V, Appellees


                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-0076077

                                     ORDER

      This is an appeal from a judgment signed October 8, 2015. On October 7,
2016, David B.T. Myrick, Jr., filed a motion to dismiss the appeal as to his claims.
See Tex. R. App. P. 42.1. The motion is GRANTED.

      Appellant David B.T. Myrick, Jr., is ordered DISMISSED from the appeal.

                                      PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.